DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 12/23/2020, has been received, entered and made of record. Currently, claims 1-12 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Unexamined Patent Publication No. 2000-201245 on page 1 of the specification.
Reference Japanese Unexamined Patent Publication No. 2000-201245 is a general background reference(s) covering an image forming apparatus that includes a target object detection unit and a vocal-sound message output unit.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:
Regarding claim 9, the claim should recite “second-type items” instead of “the second-type items” in line 3 because independent claim 1 recites a single second-type item.  

Therefore, appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection unit”, “setting unit”, “reminder unit”, “specifying unit”, “input unit”, “warning unit”, “vocal sound output unit” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura US 2019/0251540 A1.

Referring to claim 1, Shimura discloses an information processing apparatus (fig.1, self-service checkout POS terminal 1) that provides a predetermined service to a user ([0016]), comprising: 
      a detection unit (fig.3, controller 101) that detects whether an item has been retrieved among a plurality of items including property of the user for use in the information processing apparatus and output items output in connection with a service ([0038]-[0042]) (Note: the reference discloses a controller including an article state determination unit 1005 that detects whether or not an article, such as a credit card (property of the user), a bill, a coin, or a receipt (output items), was left behind in the dispenser in connection with a service); 
      a setting unit (fig.3, controller 101) that sets, among the plurality of items, a first-type item for which retrieval cannot be detected and a second-type item for which retrieval can be detected but which has not been retrieved, as reminder target items after the service is executed ([0035], [0043], [0054]-[0055] and [0073]) (Note: the reference discloses a controller that sets, receipt (first-type item) for which notification is 
      a reminder unit (fig.3, controller 101) that gives a reminder to prevent the occurrence of leaving behind of the reminder target item after the service is executed ([0038], [0048] and [0052]) (Note: the reference discloses a controller including a notification control unit 1008 that gives a notification (reminder) to prevent the occurrence of leaving behind of the reminder target item after the service is executed). 

Referring to claim 2, Shimura discloses the information processing apparatus according to claim 1, wherein the setting unit sets property of the user that can be used in the service or an output item that is output in connection with the service as the reminder target item (fig.4, [0035] and [0057]) (Note: the setting change unit 1009 is used to set credit card (property of the user) that can be used in the service or bill, coin, or receipt (output item) that is output in connection with the service as the reminder target item). 

Referring to claim 3, Shimura discloses the information processing apparatus according to claim 1, further comprising a specifying unit (fig.3, controller 101) that specifies, among the plurality of items, property of the user actually used in the service and an output item actually output in connection with the service, wherein the setting unit sets the property of the user actually used in the service and the output item ([0043], [0054]-[0055]) (Note: Based on a signals output from sensors, the controller specifies, among the plurality of items, property of the user actually used in the service and an output item actually output in connection with the service, and the controller sequentially notifies in the order of priority order set in the notification setting 107). 

Referring to claim 4, Shimura discloses the information processing apparatus according to claim 1, further comprising a display (fig.3, display 70), wherein the reminder unit displays, on the display, a notification screen, including a reminder section to prevent the occurrence of leaving behind of the reminder target item ([0035] and [0052]) (Note: the self-service checkout POS terminal 1 comprises a display 70, wherein the controller (via the notification control unit 1008) displays a notification screen including a message (reminder section) to prevent the occurrence of leaving behind of the reminder target item). 

Referring to claim 8, Shimura discloses the information processing apparatus according to claim 1, further comprising a vocal sound output unit (fig.3, speaker 104), wherein the reminder unit outputs a vocal sound from the vocal sound output unit to prevent the occurrence of leaving behind of the reminder target item ([0037] and [0052]) (Note: the self-service checkout POS terminal 1 further comprises a speaker, wherein the notification control unit 1008 notifies by causing the speaker 104 to output a voice message indicating that the article was left behind in the dispenser). 

Referring to claim 9, Shimura discloses the information processing apparatus according to claim 8, wherein the reminder unit does not cause the vocal sound output unit to output the vocal sound for a retrieved item among the second-type items ([0048], [0035], [0052]) (Note: the notification control unit 1008 does not give notification in a case where the article state determination unit 1005 determines that the article was not left behind in (retrieved from) the dispense. Thus, the notification control unit 1008 does not cause the speaker 104 to output voice message in a case where the article state determination unit 1005 determines that card, bill or coin (second-type item) was not left behind in (retrieved from) the dispense). 

Referring to claim 12, the same ground of rejection provided for claim 1 is applicable herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura in view of Takahashi US 2017/0017941 A1.

Referring to claim 10, Shimura discloses the information processing apparatus according to claim 8, wherein the reminder unit outputs, from the vocal sound output ([0037] and [0052]) (Note: the self-service checkout POS terminal 1 further comprises a speaker, wherein the notification control unit 1008 notifies by causing the speaker 104 to output a voice message indicating that card, bill or coin (second-type item) was left behind in the dispenser). 
      Shimura fails to disclose wherein the reminder unit outputs, from the vocal sound output unit, the vocal sound for the first-type item. 
     However, in the same field of endeavor of information processing apparatus art, Takahashi discloses wherein the reminder unit (fig.4, control section 300) outputs, from the vocal sound output unit (fig.4, sound informing section 30), the vocal sound for the first-type item ([0070], [0064] and [0115]) (Note: the control section 300 outputs, from the sound informing section 30 (speaker), an announcement (vocal sound) for the receipt (first-type item)).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the information processing apparatus of Shimura with the concept wherein the reminder unit outputs, from the vocal sound output unit, the vocal sound for the first-type item as taught by Takahashi. The suggestion/motivation for doing so would have been to improve the functionality of the information processing apparatus.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura in view of Kim US 2012/0217297 A1.

Referring to claim 11, Shimura discloses an information processing system comprising the information processing apparatus according to claim 1. Shimura further discloses an image forming apparatus (fig.3, printer 60). 
     Shimura fails to disclose an image forming apparatus capable of communicating with the information processing apparatus, wherein the predetermined service is provided to a user by the cooperation of the information processing apparatus and the image forming apparatus. 
    However, in the same field of endeavor of information processing apparatus art, Kim discloses an image forming apparatus (fig.1, printer 17) capable of communicating with the information processing apparatus (fig.1, merchant's POS system 16), wherein the predetermined service is provided to a user by the cooperation of the information processing apparatus and the image forming apparatus ([0031]-[0034]).  
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the information processing apparatus of Shimura with an image forming apparatus capable of communicating with the information processing apparatus, wherein the predetermined service is provided to a user by the cooperation of the information processing apparatus and the image forming apparatus as taught by Kim. The suggestion/motivation for doing so would have been to prevent the occurrence of forgetting the receipt.

Allowable Subject Matter
15.   Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 5, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the reminder section includes an external diagram of the information processing apparatus, and the reminder unit displays, with emphasis, a predetermined portion in the external diagram corresponding to a predetermined location where the reminder target item exists.”
Claims 6 and 7 are objected based on its dependency on claim 5.

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675